MEMORANDUM **
Uriel Perez Perez appeals from the revocation of his supervised release and the 11-month sentence imposed upon revocation. We have jurisdiction pursuant to 28 U.S.C § 1291, and we affirm the district court.
Perez Perez’s contention that the supervised release regime is unconstitutional, and that United States v. Huerta-Pimen-tal, 445 F.3d 1220 (9th Cir.2006), has been undermined by Cunningham v. California, 549 U.S. 270, 127 S.Ct. 856, 166 L.Ed.2d 856 (2007), is foreclosed by United States v. Santana, 526 F.3d 1257, 1262 (9th Cir. 2008).
Perez Perez contends that the district court failed to consider the factors set forth in 18 U.S.C. §§ 3553(a) and 3583(e), and failed to explain why those factors justified the sentence it imposed. We conclude that the district court did not commit procedural error in regard to Perez-Perez’s within-Guidelines range sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.2008) (en banc).
Perez Perez also challenges the district court’s imposition of a supervised release condition requiring him to participate in mental health treatment. We conclude, however, that the district court did not abuse its discretion in imposing such a condition in light of Perez Perez’s history of instability, and his violent, combative behavior towards police officers during a recent arrest. See United States v. Lopez, 258 F.3d 1053, 1057 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.